PER CURIAM.
We affirm the judgment of the trial court suppressing the confession of Johnny McCree, based on the trial court’s finding that the arrest was unlawful and without probable cause. Brown v. Illinois, 422 U.S. 590, 95 S.Ct. 2254, 45 L.Ed.2d 416 (1975). No attenuation occurred according to this record between the time of the unlawful arrest and the confession. Dunaway v. New York, 442 U.S. 200, 99 S.Ct. 2248, 60 L.Ed.2d 824 (1979); Brown, supra, 422 U.S. at 602, 95 S.Ct. at 2261. See Bailey v. State, 319 So.2d 22 (Fla.1975); Taylor v. State, 355 So.2d 180 at 184 (Fla. 3d DCA 1978).